First Amendment to Monteagle Funds Distribution Agreement This First Amendment to the Distribution Agreement (the “Amendment”) is effective this 17th day of September, 2013, by and between the Monteagle Funds, a Delaware business trust, (the “Trust”); and Matrix Capital Group, Inc., a New York corporation (the “Distributor”) with reference to the following facts: WHEREAS, the Trust and the Distributor entered into that certain Distribution Agreement dated May 1, 2009 (the “Agreement”), wherein the Trust engaged the Distributor to perform distribution services for each series of the Trust; and WHEREAS, the Trust is adding a new series called The Texas Fund, and wishes to have the Distributor perform the same distribution services for this new series of the Trust; and WHEREAS, the Trust and the Distributor wish to amend the Agreement as described herein; and WHEREAS, the Trust and the Distributor each agree that the amendment to the Agreement is not intended to reduce in any manner the nature, quality, level, or extent of services to be rendered by the Distributor to the Trust. NOW, THEREFORE, it is agreed that the Agreement is hereby amended as follows: Schedule A (fee schedule) of the Agreement is hereby deleted in its entirety and replaced with the attached, updated Schedule A (fee schedule) which shall be effective September 17, 2013. Except as modified herein, the terms and conditions of the Agreement remain unchanged and in full force and effect. EXECUTED on the date first above written. Matrix Capital Group, Inc. /s/ Christopher Anci Christopher Anci President Monteagle Funds /s/ Paul Ordonio Paul Ordonio President SCHEDULE A MONTEAGLE FUNDS Portfolios and Fee Schedule Portfolios covered by Distribution Agreement: Monteagle Fixed Income Fund Monteagle Value Fund Monteagle Informed Investor Growth Fund Monteagle Quality Growth Fund Monteagle Select Value Fund The Texas Fund Fees for distribution and distribution support services on behalf of the Portfolios: As long as the Trust has an agreement with Matrix Capital Group, Inc. to provide accounting, administrative and transfer agent services there will be no fixed costs associated with this agreement. The Trust will pay out of pocket expenses to, but not limited to: travel, printing,postage,telephone, registration fees for Adviser/Trustpersonnel, broker/dealer fees specific to Adviser/Trustand other standardmiscellaneous items provided such expense ispermissibleto be paid under the Trust's 12b-1 Plan. Other out of pocket expenses will be paid by the Adviser.
